Case 19-40483-bem     Doc 27    Filed 10/25/19 Entered 10/25/19 09:03:17     Desc Main
                                Document     Page 1 of 1



                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                         ROME DIVISION

       IN RE:    LESTER L. CABE AND                   {   CHAPTER 13
                 RITA T. CABE,                        {
                                                      {
                 DEBTOR(S)                            {   CASE NO. R19-40483-BEM

                        WITHDRAWAL OF TRUSTEE’S SUPPLEMENTAL REPORT

              COMES NOW MARY IDA TOWNSON, TRUSTEE, and withdraws the Trustee’s

       Supplemental Report heretofore filed by the Trustee docket #23.

                                                          /s
                                              Sonya M. Buckley, Esq.
                                              for Chapter 13 Trustee
                                              GA. Bar No. 140987

       R19-40483-BEM
                                     CERTIFICATE OF SERVICE

             This is to certify that on this day I caused a copy of the
       foregoing pleading to be served via United States First Class Mail,
       with adequate postage thereon, on the following parties at the address
       shown for each:

       DEBTOR(S):

       LESTER L. CABE                         RITA T. CABE
       130 HALE MOUNTAIN COURT                30 HALE MOUNTAIN COURT
       HIRAM, GA 30141                        HIRAM, GA 30141


       I further certify that I have on this day electronically filed the
       pleading using the Bankruptcy Court's Electronic Filing program, which
       sends a notice of this document and an accompanying link to this
       document to the following parties who have appeared in this case under
       the Bankruptcy Court's Electronic Case Filing program:

       HICKS HILL


       This 25TH day of October, 2019


              /s/
       Sonya B. Gordon, Esq.
       Standing Chapter 13 Trustee
       GA Bar No. 140987




       Mary Ida Townson, Chapter 13 Trustee
       285 Peachtree Center Ave, Suite 1600
       Atlanta, GA 30303
       404-525-1110
       sonyab@atlch13tt.com
